Order, Supreme *351Court, New York County (Leland G. DeGrasse, J.), entered August 10, 2007, which granted defendants’ motion for summary judgment dismissing the complaint and denied plaintiffs cross motion for summary judgment, unanimously affirmed, without costs.
There is no support in the record for plaintiffs claim that the standing water in the bathtub resulting from the recurrently clogged drain caused the tub to become dangerously slippery and, in any event, plaintiff testified that he never complained to the building superintendent that the bathtub was inordinately slippery (see Seaman v State of New York, 45 AD3d 1126, 1127 [2007]; Waiters v Northern Trust Co. of N.Y., 29 AD3d 325, 326-327 [2006]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur—Andrias, J.E, Nardelli, McGuire, Moskowitz and Renwick, JJ.